       Case 1:19-cr-00488-VSB Document 38 Filed 03/08/21 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------X

UNITED STATES OF AMERICA,          :

           - v -                   :
                                              19 CR. 488 (VSB)
KEENAN CARROLL,                    :

                                   :

                    Defendant. :
-------------------------------X




                           SENTENCING LETTER



                                        DAVID E. PATTON, ESQ.
                                        Federal Defenders of New York
                                        Attorney for Defendant
                                             KEENAN CARROLL,
                                        52 Duane Street - 10th Floor
                                        New York, NY 10007
                                        Tel.: (212) 417-8700

ROBERT M. BAUM, ESQ.

      Of Counsel



TO:   Audrey Strauss, Esq.
      United States Attorney
      Southern District of New York
      One St. Andrew’s Plaza
      New York, NY 10007

      Attn: Kedar Bhatia Esq.
            Assistant United States Attorney
       Case 1:19-cr-00488-VSB Document 38 Filed 03/08/21 Page 2 of 7




                                        March 5, 2021


BY ECF AND EMAIL
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square Room 415
New York, New York 10007

Re:   United States v. Keenan Carroll
      19 Cr. 488 (VSB)

Dear Judge Broderick,

     Keenan Carroll’s tragic childhood and teenage years was so
traumatic and dysfunctional that it could have destroyed his
life. Nevertheless, he persevered. Keenan still managed to obtain
a high school diploma and has become a loving and devoted father
for his two young children. Recognizing how his tragic past has
impacted on his present criminal conduct, Probation has
recommended a downward variance from the guidelines range. We
agree that a variance is warranted and respectfully urge the
Court to impose a sentence of Time Served, also adopting
Probation’s recommendation of 2 years supervised release.

          Dr. Goldsmith’s evaluation is based on interviews with
Mr. Carroll as well as documentation from hospital and school
records.

      Despite Mr. Carroll’s history,

     Mr. Carroll is married but separated from his wife. Mr.
Carroll sees his children just about every week and spends as
much time with them as possible. His wife indicates that even if
divorced she wants him to have joint custody because of his
dedication and love for his children. He also attempts to provide
financial support whenever possible. His wife described their
relationship now as stronger than it was when they were married,
a sign of Mr. Carroll’s growth and maturity.

Keenan’s father spent two decades in the military, including two
tours in Afghanistan, but this background did not prepare him for
raising a child, whom he treated with aggression and occasionally
       Case 1:19-cr-00488-VSB Document 38 Filed 03/08/21 Page 3 of 7



Honorable Vernon S. Broderick                       Page 2
United States District Judge                        March 5, 2021
Southern District of New York

Re:   United States v. Keenan Carroll
      19 Cr. 488 (VSB)


uncontrolled anger. Eventually, Keenan was sent to live with his
grandmother and uncle. Once again, his life did not improve.
     When Keenan eventually went back to live with his mother,
she threw him out of the house at age 18, causing him to live in
a homeless shelter. It was at the shelter, that he eventually met
his wife.


     When Keenan was asked during his interview with Probation,
about future goals, his response was direct and heartfelt. He
said that he would like to gt his life back in order, obtain his
OSHA 30 license, and continue to receive mental health treatment.
PSR at ¶52. He further stated, “he wants to be an honorable man
for his children.” Id.


     Mr. Carroll’s father has written to the Court on behalf of
his son, in an extraordinary and candid assessment of his role in
his son’s upbringing, and development. See Defense Exhibit B. Mr.
Carroll Sr. has served his country well in 20 years of military
service. He is too modest to write about his military
achievements, but has candidly written about his failures in
raising his son.

     Mr. Carroll writes that Keenan is a product of “two uniquely
and substantially dysfunctional parents (his mother and I) who
didn’t have a clue what a functioning family unit looked like or
how it was supposed to work. He writes that he treated his son as
if he were one of the soldiers he was training and correcting. He
acknowledges that he was insensitive and unsympathetic to
Keenan’s emotional needs at critical times.

     Mr. Carroll calls his son a man of both physical and moral
courage. He provides examples of how once his son, a passenger in
a car involved in an accident, pulled three other people out of
that car to save them. He recalls the time that Nashville, TN.,
had the “100 Year Flood,” and his son left his father to assist
people whose cars were trapped in the flood waters. He asks the
Court to recognize these qualities as well as the mistakes made
which may have shaped his conduct through no fault of his son.
He believes that his son is at a turning point in his life.
       Case 1:19-cr-00488-VSB Document 38 Filed 03/08/21 Page 4 of 7



Honorable Vernon S. Broderick                       Page 3
United States District Judge                        March 5, 2021
Southern District of New York

Re:   United States v. Keenan Carroll
      19 Cr. 488 (VSB)




     Mr. Carroll Sr. is no doubt a very proud and honest man, who
is just recently trying to reconnect with the son he loves very
much and he desperately believes that if his son is given a
chance to succeed he will do so.

     Mr. Carroll should not have possessed a firearm. He knows
that. He deeply regrets that he took that firearm that night.
Almost immediately after his arrest, he admitted possession. The
Court should also know that based on laboratory tests, provided
to the Defense, the firearm was unloaded, having no magazine and
no ammunition.

     Mr. Carroll has one prior conviction for attempted robbery,
by aiding and abetting another individual who committed the
robbery by holding an air pistol pointed at the victim. Keenan
received a sentence of 5 years Probation. Mr. Carroll is in
Criminal History Category I.


     In reviewing the PSR, we found several errors in Paragraph
28 that require changes. In Paragraph 28, recounting Mr.
Carroll’s conviction for attempted robbery, Probation indicates
that Keenan was 19 years old. He in fact was 18 years old at the
time of the arrest. If you review his date of birth and the date
of arrest, it confirms that he was 18 years old, and not 19 years
old.

     In addition, in describing the facts underlying the
conviction, (Paragraph 28), Probation mistakenly writes that
Keenan pointed a gun at the victim and that he was also observed
discarding a firearm. There was no firearm and it was Mr.
Carroll’s co-defendant that pointed what appeared to be a firearm
at the victim. The weapon used by Mr. Carroll’s co-defendant was
an air pistol. Counsel has reviewed the Criminal Complaint filed
in this case charging Mr. Carroll with acting in concert with Lee
Rhames. (State Court Docket Numbers 2012BX033271-272). In a sworn
affidavit, the arresting officer Raymond Aquino of the NYPD, 47th
Precinct, states that on June 6, 2012, he is “informed by P.O.
Kelvin Azuna of 47 Pct, Shield# 23907 that he observed(Emphasis
added).
       Case 1:19-cr-00488-VSB Document 38 Filed 03/08/21 Page 5 of 7



Honorable Vernon S. Broderick                       Page 4
United States District Judge                        March 5, 2021
Southern District of New York

Re:   United States v. Keenan Carroll
      19 Cr. 488 (VSB)


     In addition, the affidavit states that PO Aquino is informed
by Henry Martinez, (the victim), that Rhames said “GIVE ME
EVERYTHING YOU GOT while holding what appeared to be a black
firearm and pointing said firearm at informant.”

     In addition, Mr. Carroll objects to the Special Condition in
the PSR (at p. 23), which recommends that the Court order Mr.
Carroll’s “computer, other electronic communication, data storage
devices, cloud storage or media, and effects,” be subject to a
search provision by Probation.

     This special condition is not reasonably related to the
offense of conviction or Mr. Carroll’s history and circumstances.
It is recommended to be imposed generally, on individuals who
have been convicted of sex offenses. See U.S.S.G. §5D1.3(7)C. Mr.
Carroll of course has been convicted of possession of a firearm,
with no allegation that electronic devices are connected to the
commission of this offense. Accordingly, special conditions which
are unrelated to the offense of possession of a firearm should
not be imposed.

     We acknowledge that the Court has broad discretion to tailor
conditions of supervised release to the goals and purposes
outlined in U.S.S.G. §5D1.3(b). United States v. Amer, 110 F.3d
873, 883 (2d Cir. 1997). However, the Court may impose special
conditions only where they are reasonably related to the factors
set forth in 18 U.S.C. §3553(a), and they involve no greater
deprivation of liberty than is reasonably necessary, and is
consistent with any pertinent policy statements issued by the
Sentencing Commission. See 18. U.S.C. §3583(d)(1), (2) and (3).
The district court’s discretion is not “untrammeled,” (United
States v. Myers, 426 F.3d 117, 124 (2d Cir. 2005)), and will be
carefully scrutinized for unusual or severe conditions. Id. at
124.

     Probation recommended the special condition set forth above
which is usually associated with sex offenses. However, it is
apparent that neither Mr. Carroll’s current offense or any past
offense he may have committed relates to a “sex offense” as
defined by §5D1.2 Application Note 1. We do not suggest that the
Court does not have the authority to impose a special condition
even if a defendant is not convicted of a sex offense. We merely
       Case 1:19-cr-00488-VSB Document 38 Filed 03/08/21 Page 6 of 7



Honorable Vernon S. Broderick                       Page 5
United States District Judge                        March 5, 2021
Southern District of New York

Re:   United States v. Keenan Carroll
      19 Cr. 488 (VSB)


point out that Probation provides no justification for such
intrusive conditions.

     The Guidelines recommend that the Court may impose
discretionary conditions to the extent that the conditions are
reasonably related to the nature and circumstances of the offense
and the history and characteristics of the defendant. U.S.S.G.
§5D1.3(b).

      Accordingly, the special condition and restriction
recommended for Mr Carroll should not be imposed because it is
not reasonably related to either his offense of conviction or
history or circumstances and involves a deprivation of his
liberty greater than is reasonably necessary.

                            CONCLUSION

     In recommending a downward variance, Probation writes that
“due to the defendant’s lack of guidance as a child and his
psychiatric and mental health needs, a sentence within the
Guidelines Range may be greater than necessary to achieve the
sentencing goals outlined in 18 USC 3553.” PSR at 89. We agree
with the assessment that a downward variance is warranted and
that a sentence of Time Served is “sufficient, but not greater
than necessary” to achieve the goals of the Sentencing Reform
Act. Based on the extraordinary mitigating circumstances
regarding Mr. Carroll’s background, and the likelihood that
specific deterrence has been achieved following his arrest, a
sentence of Time Served is warranted. Mr. Carroll’s continued
treatment out of prison, the progress he has made, and his
continued dedication to his children, should not be interrupted
by a jail sentence that will impair his ability to successfully
integrate into the community and demonstrate, during a period of
supervision, that he has indeed turned the page on a tragic
chapter in his life.

                                         Respectfully submitted,


                                         Robert M. Baum
                                         Assistant Federal Defender
       Case 1:19-cr-00488-VSB Document 38 Filed 03/08/21 Page 7 of 7



Honorable Vernon S. Broderick                       Page 6
United States District Judge                        March 5, 2021
Southern District of New York

Re:   United States v. Keenan Carroll
      19 Cr. 488 (VSB)



cc:   Kedar S. Bhatia, Esq.
      Assistant United States Attorney
